Citation Nr: 0613821	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  99-08 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).

Procedural history

In November 1998, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disability.  The April 1999 rating decision denied the claim, 
and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2001.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

Following the October 2001 hearing, the Board undertook 
additional development of the evidence in this case pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  As a 
result of this development action, private and VA treatment 
records dated from March 1992 to August 2002 were obtained, 
and a May 2003 VA examination was conducted.

In Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [DAV], however, the United 
States Court of Appeals for the Federal Circuit held that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without 
remanding the case to the agency of original jurisdiction 
(the RO) for initial consideration.  As a result of the 
Federal Circuit's holding in DAV, the Board remanded the 
claim in October 2003 to allow for readjudication of the 
claim by the RO.  The Board again remanded the claim in 
August 2004, after additional medical evidence was submitted 
by the veteran without a waiver following the issuance of the 
then most recent supplemental statement of the case (SSOC).  
The RO subsequently denied the veteran's claim in a March 
2006 SSOC.  The case is now once again before the Board.

Issues not on appeal

The August 2004 Board decision denied service connection for 
a headache condition and vertigo, claimed as secondary to in-
service head trauma.  These issues have accordingly been 
resolved by the Board and will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2005).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a cardiovascular 
disability.  He essentially maintains that he currently 
suffers from a cardiovascular disability which had its onset 
during his time in service.  He specifically points to his 
frequent complaints of chest pain in service and in-service 
diagnoses of "chest pain syndrome" and "benign atrial 
arrhythmias" in support of his claim.

Reasons for remand

Medical opinion

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (the Court) held that where there 
is evidence of record satisfying the first two requirements 
for service connection, but no competent medical evidence 
addressing the third requirement, VA must obtain a medical 
nexus opinion.

A VA examination in May 2003 did not result in a diagnosis of 
heart disease.
However, extensive diagnostic testing conducted since the May 
2003 VA examination, including a coronary angiogram, has 
revealed significant stenosis in a number of major blood 
vessels.  The medical records currently associated with the 
claims file include various diagnoses of ischemic heart 
disease, coronary artery disease, and angina pectoris.  Thus, 
the first Hickson element has arguably been satisfied.  

Service medical records also include the veteran's frequent 
complaints of chest pain together with in-service diagnoses 
of "chest pain syndrome" and "benign atrial arrhythmias."  
Element (2) has therefore also arguably been met.  

There is no medical opinion of record, however, regarding a 
potential causal relationship between the veteran's ischemic 
heart disease, coronary artery disease, and angina pectoris 
and the various symptoms noted in service [element (3)].  
The Board finds, based on the recent medical evidence 
documenting heart disease,  that a VA nexus opinion is 
necessary to decide the claim.  

Dingess considerations

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
recently observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Remand of the case is therefore also in order for the purpose 
of providing the veteran with adequate notice under the VCAA 
pursuant to Dingess.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA and 
Dingess.  

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter, VBA should forward the veteran's 
VA claims folder to a physician for a 
review of the medical records contained 
therein.  The reviewing physician should 
express an opinion as to whether the 
veteran's current diagnoses of ischemic 
heart disease, coronary artery disease, 
and angina pectoris are at least as 
likely as not related to any incident of 
service, including his complaints of 
chest pain in service and his in-service 
diagnoses of "chest pain syndrome" and 
"benign atrial arrhythmias."  If the 
reviewer deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be prepared and associated 
with the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





